 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalesDeliveryDrivers,Warehousemen and HelpersLocal 296of Santa Clara and San Benito Counties,California;BakeryWagon Drivers and SalesmenLocal 432 ofAlameda andContra CostaCounties,California;BakeryWagon Drivers and SalesmenLocal 484 (AlphaBeta AcmeMarkets,Inc.) andFood EmployersCouncil, Inc. Case 20-CP-434August 10, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 30, 1973, Administrative Law JudgeLouis S. Penfield issued the attached Decision in thisproceeding. Thereafter, the Charging Party and theRespondents filed exceptions and supporting briefs,and the General Counsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs Iand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, Sales Delivery Drivers,Warehousemen and Helpers Local 296 of Santa Claraand San Benito Counties, California, San Jose, Cali-i In its exceptions and brief, the Charging Party contends that the doctrineof area standards picketing should be permissible only under the informa-tional proviso of Sec 8(b)(7XC) and absolutely forbidden by the provisionsof Sec. 8(b)(7)(A) It is argued that when an employer has recognized a labororganization as the representative of its employees, and has executed a sub-stantial contract with that representative establishing the employees' wages,hours, and working conditions, area standards picketing necessarily has theeffect of undermining the bargaining relationship so created and establishingthe picketing union as thede factorepresentative of the employees Accord-ingly, the Charging Party urges the adoption of a rule of practice wherebyarea standards picketing in the face of an established collective-bargainingrelationship would constitutea per seviolation of the ActWhile we concur in the analysis of the Administrative Law Judge in thisregard, we also note, as we did under similar circumstances inInternationalHod Carriers, Building and Common Laborers' Union of America, Local No41, AFL-CIO (Calumet Contractors Association and George DeJong),133NLRB 512, 513, that the Charging Party's argument is tantamount to arequest for the adoption of a new unfair labor practice not currently encom-passed by the restrictions on picketing contained in Sec 8(b)(4) or (7), andconsequently is more appropriately addressed to the Congress than to thisBoard.forma; Bakery Wagon Drivers and Salesmen Local432 of Alameda and Contra Costa Counties, Califor-nia, Oakland, California; and Bakery Wagon Driversand Salesmen Local 484, San Francisco, California,their officers, agents, and representatives, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASELouis S. PENFIELD,Administrative Law Judge:This casewas tried before me in San Francisco,California,on Octo-ber 10 and November 6, 7, and 8,1972, with all partiesrepresented.' The complaint is based on a charge filed byFood Employers Council,Inc., herein called the Council, onJuly 6,and an amended charge filed on July 26. Copies ofeach were duly served on Sales Delivery Drivers, Ware-housemen and Helpers Local 296 of Santa Clara and SanBenito Counties, California;Bakery Wagon Drivers andSalesmen Local 432 of Alameda and Contra Costa Coun-ties,California;Bakery Wagon Drivers and Salesmen Local484, herein called Locals 296, 432,and 484, respectively,and herein collectively called Respondents.The complaintalleges violations of Section8(b)(7)(A)of the Act by Re-spondents.All parties were given full opportunity to partici-pate in the proceedings and after the close of the hearingeach party filed a brief.Counsel for the Charging Party and counsel for Respon-dents each filed motions to correct the reporter's transcriptfollowing the close of the hearing.With one exception, noobjections were raised to any of the proposed corrections.The General Counsel opposes the proposed change of theword"pride"to the word"problem" on page 250,line 19.Iam of the opinion that the correction is warranted, butnote that even were it not to be changed it would have nosignificant effect on issues material to this proceeding. Ihave considered each of the proposed corrections, deemthem appropriate and in accord with my recollection. Ac-cordingly,the motions to correct the transcript are herebygranted in their entireties and it is hereby ordered that thetranscript be corrected in the particulars set forth in eachsuch motion.Upon the entire record in this case,and upon my observa-tion of the witnesses and their demeanor,Imake the follow-ing:FINDINGS OF FACTIJURISDICTIONThis proceeding is concerned with alleged unlawful pick-eting involvingAlphaBeta Acme Markets, Inc., hereincalled Alpha Beta.AlphaBeta is a Delaware corporationwith its principal office inLa Habra,California. It is en-gaged in the retail sale of groceries and related merchandisein over 100 stores located throughout the State of Califor-iAll dates will be 1972 unless otherwise noted205 NLRB No. 81 SALES DELIVERY DRIVERS,LOCAL 296nia.During the pastyear in thecourse and conduct of itsbusiness operations Alpha Beta sold goods valued in excessof $500,000, and during the same period it purchased andreceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of California.I find thatat all times material hereinAlphaBeta was an employerengaged in operations affecting commerce within the mean-ing of Section 2(6) and(7) of the Act,and the assertion ofjurisdiction to be appropriate.IITHE LABOR ORGANIZATIONS INVOLVEDRespondent Locals 296, 432, and 484, and each of them,are affiliates of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, andeach is a labor organization within the meaning of Section2(5) of the Act.At all times material herein, Wendell Phillips was chiefexecutive officer forLocal 484,Mike Mitchell was businessrepresentativeof Local 432, and David Toneswas businessagent of Local 296.In a manner to be set forth below, eachof these individuals acted as an agent for his respective localand for Respondents collectively.IIITHE ALLEGEDUNFAIRLABOR PRACTICESThis proceeding is concerned solely with the alleged un-lawful character of certain picketing conducted by Respon-dents at variousofAlphaBeta's facilities in northernCalifornia. The General Counsel and the Charging Partyclaim such picketing to have had a recogmtional object, andthus to have been violative of Section 8(b)(7)(A). Respon-dents claim that their picketing constituted a lawful protestagainst the deliveries of bakery products to Alpha Beta'snorthern California supermarkets under substandard con-ditions.Iwill consider the background against which this contro-versy arose,the circumstances under which the picketingtook place, and the efforts made to resolve the controversy,and finally will undertake an analysis and resolution of theissues raised.A. The BackgroundThe headquartersfor AlphaBeta are located in southernCalifornia in the city of La Habra. The majority of AlphaBeta's stores are located in southern California.Twenty-eight stores, however,are located in northern California intowns and cities that are between 400 and 500 miles fromLa Habra. Respondent locals are each affiliates of the Inter-national Brotherhood of Teamsters and each has jurisdic-tion to represent drivers who deliver bakery products in itsrespective northern California territorial jurisdiction.In addition to its corporate headquarters Alpha Beta alsooperates a large distribution complex at La Habra designedprincipally to serve its southern California stores. In March1971, Alpha Beta opened a large bakery production facilityat La Habra designed to supply all Alpha Beta stores withbakery products, including those in northern California.Commencing in May 1971, Alpha Beta supplied its south-ern California stores from the new facility.It started to463deliver bakery products to some of its northern Californiastores in June 1972.These deliveries gave rise to the contro-versy which brought about the charges in the instant case.Alpha Beta is a fully organized employer in both northernand southern California. Prior to May 1972, Alpha Betamaintained a distribution depot in Watsonvilleto serve itsnorthern California stores. Grocery products of consider-able variety, but no bakery products, were delivered fromthis facility by drivers covered by a collective-bargainingagreementwith Teamsters Local 912. In May 1972, AlphaBeta completed and opened a large distribution center atMilpitas, which was to replace the Watsonville facility inserving the northern California stores. The new distributioncenter fell within the territorial jurisdiction of TeamstersLocal 287. With its opening, Local 287 took over the collec-tive-bargaining agreement from Local 912. Delivery of bak-ery products, however, was not encompassed in suchtransfer. Prior to June 1972, Alpha Beta supplied all of itsnorthern California stores with bakery products purchasedfrom independent bakeries located in northern Californiaand delivered in a manner to be described below.As set forth above, each of Respondent locals is an affili-ate of International Brotherhood of Teamsters. Locals 484and 432 are known as specialty locals whose membership iscomprised of drivers who deliver bakery products exclusive-ly.Local 296 has a membership comprised of both bakerydrivers and drivers who deliver or sell some other productsas well.Each of the three locals, however,has been grantedexclusive jurisdiction by the Teamsters to deliver bakeryproducts within its respective territorial jurisdiction. These3 locals together with 10 other locals,which also have exclu-sive jurisdiction overbakerydeliveries in various countiesin northernCalifornia,are parties to a multiunion multiem-ployer collective-bargaining agreement which governs theworking conditions for the delivery of almost all bakeryproducts in northern California. An employer associationknown as the California Bakery Employers Association isthe employer party to this collective-bargaining agreement,which will hereinafter be referred to as the Area Agreement.The employer association has a membership comprisedprincipally of the major independent bakeries in northernCalifornia.Wendell Phillips of Respondent Local 484 hasfor many years been the chairman of the union negotiatingcommittee which has controlled both the negotiation andenforcement of the Area Agreement.The agreement propercovers in excess of 2,100 employees working for the variousassociation members.An additional1,200 employees aresubject to the same agreement because various independentemployers have executed a so-called agreement to be boundto the Area Agreement.It is estimated that in all northernCalifornia there are less than 50 employees regularly en-gaged in the delivery of bakery products not covered by theArea Agreement.It is also estimated that well in excess of95 percent of the dollar value of bakery products deliveredin northern California is handled by employees covered bythe Area Agreement.Driver-salesmen and transport drivers are the two princi-pal classifications of employees to which the Area Agree-ment refers.Transport drivers drive loads from a bakery toa depot in large rigs,but do not generally deliver bakeryproducts to individual stores. Driver-salesmen deliver bak- 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDery products to individual stores and display such productson the shelves. The contract provides different rates for eachclassification.Although the contract has no starting timerestrictions for transport drivers, it provides that driver-salesmen may not start before 7 a.m. It also provides thatcommissions of 7 percent be paid driver-salesmen on allsalesover a certain minimum amount.2The Area Agreement also covers, with some variations,the so-called northern California captive bakeries. Captivebakeries are those which bake and distribute bakery prod-ucts to their own retail outlets. Prior to the advent of AlphaBeta, the two principal captive bakeries in northern Califor-ma were Lucky and Safeway. The captive bakery contractsfor each parallel the Area Agreement, except that in theLucky contract there is a modified provision concerning thedisplay of bakery products delivered to the Lucky stores,and the Safeway contract permits the Safeway drivers todrop the bakery products at the stores without displayingthem on the shelves. In the Safeway contract, however, ascompensation for the loss of this display work the driversare paid $10 more per week. The Area Agreement providesthat no commissions be paid on delivery of products toretail outlets owned by the employer of the driver. However,to the extent that Lucky and Safeway drivers deliver prod-ucts to other bakeries, they would be entitled to commis-sionsin accordance with the terms of the Area Agreement.The 7 a.m. starting time is applicable to all nontransportdrivers delivering for these captive bakeries.The Alpha Beta facility at La Habra is a so-called captivebakery. Prior to June 1972, Alpha Beta's northern Califor-nia stores had obtained bakery products from northern Cal-ifornia commercial bakeries and these products weredelivered to the Alpha Beta stores by drivers covered by theArea Agreement. Alpha Beta has at no time been a partyto the Area Agreement. After the opening of the La Habrabakery, deliveries of bakery products produced there wereat first limited to Alpha Beta's southern California stores.Such deliveries, which commenced in May 1971, were madeby drivers covered by a collective-bargaining agreementbetween Alpha Beta and a Teamster affiliate known asBakery Drivers Local Union 952, herein called Local 952.This local had jurisdiction to deliver bakery products anda territorial jurisdiction limited to bakery drivers based incertain southern California counties. Unlike the northernCalifornia Area Agreement, the Local 952 agreement con-tained no provisions requiring a 7 a.m. starting time, displayof bakery goods by the drivers, or the payment of commis-sionson products delivered.According to the testimony of John Gibson, Alpha Beta'sdirector of labor relations, the first direct discussions withany of Respondents' representatives relating to proposednorthern California deliveries took place in October 1971.A meeting had been requested by Henry DiDiego, a busi-ness representative of Respondent Local 296. This possiblycame about because Local 296 had become aware of theconstruction by Alpha Beta of a distribution center in Mil-pitas which fell within the territorial jurisdiction of Local2 If in an unusualsituationa transport driver is required to serve a retailoutlethe will be paid at the driver-salesman rate, and will also receivecommissionson the product which he delivers296. In any event Gibson accompanied by his assistant, BillBloomer, met with DiDiego and David Torres of Local 296on some date in October. They discussed Alpha Beta's plansfor future delivery of bakery products to northern Califor-nia, including the possibility that in part such deliveriesmight be made by transport to the Milpitas distributioncenter and then by truck from there to the Alpha Betastores.Gibson testified that he made it clear that the termsof the Area Agreement were acceptable except for the 7 a.m.starting time, display, and commission provisions. He fur-ther testified that the Local 296 representatives had re-sponded without equivocation by stating that "if we weregoing to deliver bread in the San Jose area that this [AreaAgreement] would cover the delivery," and that there wouldbe "no exceptions and no side letters relating to such mat-ters as starting time, commissions or display." The discus-sion was vague as to transporting bakery products from LaHabra to Milpitas. The Local 296 representative in no waysuggested that any northern California locals sought to rep-resent drivers based in southern California. Torres stated,however, that "when bread comes across whatever countyline, it's under the Northern California agreement." Therewas no consideration, however, as to the specifics of howthismight be worked out using northern California-baseddrivers covered by the Area Agreement. Neither DiDiegonor Torres testified.Gibson testified that because of Respondents' position onthe three restrictive provisions he arranged to and did meeton November 11, 1971, with Lee Kearney of TeamstersLocal 952 to discuss the possibility of extending the south-ern California bakery drivers agreement to the delivery ofbakery products to Alpha Beta's northern California stores.This meeting resulted in an agreement whereby Local 952was to extend the contract to encompass long hauls withregard to both milk and bakery products. The parties exe-cuted a long-haul addendum to the existing Local 952 con-tract, containing specific provisions for payment of driversmaking long hauls on a mileage basis together with provi-sions for hourly compensation for nondriving duty time.This, of course, would cover drivers who might make deliv-eries to the northern California stores.In May 1972, Alpha Beta opened the new Milpitas distri-bution center. This had the effect of bringing the deliveryof grocery products within the jurisdiction of Local 287. Ina meeting at this time, Al Winters of Local 287 advised BillBloomer, Alpha Beta's assistant director of labor relations,that Local 296 had jurisdiction over any Alpha Beta bakerydeliveries and that should these occur they would not becovered by Alpha Beta's agreement with Local 287.B. The Start of the Northern California Deliveries and theInitial PicketingOn June 20, a Tuesday, Alpha Beta began its deliveriesof bakery products from the La Habra facility to a trainingstore in the San Jose area. Deliveries to this store, andpossibly one other, were made also on Wednesday, Thurs-day, and Friday. These deliveries were made by Local 952bakery drivers based in southern California covered by thelong-haul addendum to the Local 952 contract noted above.The initial plan was for each driver to pull two trailers which SALES DELIVERY DRIVERS, LOCAL 296465had been loaded at the La Habra bakery, and then drivethem directly to designated northern California stores ofAlpha Beta following a prearranged schedule. On reachinga store, the driver was to drop the designated bakery prod-ucts for shelving and handling by the store clerks. When adriver had completed his bakery products deliveries, he wasto drive the truck to a designated location and it would beloaded with merchandise for a back haul to the La Habradistribution center.When the back haul loading had beencompleted, the driver would check in at a motel for hisrequired rest period. With that completed, he would drivethe rig to La Habra. Generally, the delivery schedule was tocommence in the early evening of one day with the truck toreturn approximately 24 hours later.It is not altogether clear when Wendell Phillips firstlearned of Alpha Beta's contractual arrangement with Local952 with respect to these deliveries, or when he found outthe precise time that Alpha Beta planned to start the north-ern California deliveries. However, at least by mid-May1972 he had become fully aware that northern Californiadeliveries were imminent. Thereupon, Phillips communicat-ed by telephone with Lee Kearney of Local 952, and dis-cussed with him the provisions of the long-haul addendumas they would affect the Local 952 drivers who would bedelivering the products to the northern California stores.Phillips testified that, although at that time he had not actu-ally seen the Local 952 contract, he ascertained from Kear-ney the mileage rates the drivers were to receive for driving,and the hourly rates provided for their nondriving time.Using these figures, Phillips made his own calculations as tothe distance that would likely be covered and the nondnv-ing time likely to be needed, and concluded that the costsof northern California deliveries would not measure up toarea standards embodied in the Area Agreement. Phillipsdid not communicate with Alpha Beta directly or make anyattempt to verify his figures in any other manner. Accordingto Phillips, upon concluding that the deliveries would bemade under substandard conditions, he consulted his attor-ney to ascertain if there was a lawful means by which hecould protest. His counsel, apparently accepting at facevalue Phillips' representation that the deliveries would infact be made under provable substandard conditions, ad-vised Phillips in a letter dated June 12 that picketing toprotest deliveries under substandard conditions "must berestricted to a protest against substandard conditions andmust not be broadened into a demand that the work beperformed under your contract or by your members." In thesame letter, counsel also advised Phillips that "if the em-ployer pays its employees the equivalent of wages and othereconomic benefits which you have established under yourcontract, you would no longer have the right to continuepicketing."When Alpha Beta had commenced its northern Califor-nia bakery deliveries, Phillips directed that pickets be placedat an Alpha Beta store in San Jose and at the Alpha Betadistribution center inMilpitas. The pickets appeared onJune 23, carrying picket signs which read:Alpha Beta unfair. Company bakery delivery work per-formed under substandard conditions. Teamsters Lo-cal 296.Upon learning of the picketing, Robert Fox and CarlBussiof Food Employers Council, Inc., the Charging Partyherein and an organization which represents employers inthe food industry for collective-bargaining purposes, ar-ranged to, and did, meet with Phillips later on the same daythat picketing had commenced.Fox acted as spokesman for the Council and Alpha Betaat thismeeting.His testimony as to the events is fully corro-borated byBussi.At the outset, Phillips advised them thatthe picketing was solely to protest substandard conditions.Fox expressed his disbelief pointing out that the driverswere covered by the Local 952 agreement which he viewedas generous both as to wages and benefits, thus renderingitmost unlikely that the deliveries would be undersubstan-dard conditions. Phillips contented himself witha sweepingassertionthat this was not so, but offered nothingspecificby way of figures to support his contention. Indeed, accord-ing to the mutually consistent testimony of Fox,Bussi, andPhillips, apart from general statements by Phillips as to hisbeliefs about the delivery standards and generalexpressionsof incredulity from Fox, nothing specific in the way offiguresor computations relating to delivery costs under anydeliverymethod was brought forth at this meeting. Foxsignifiedthat Alpha Beta was not unwilling to become aparty to the Area Agreement and repeatedly asked Phillipsif this is what he sought. According to Fox, Phillips showedhim the June 12 letter from his attorney and stated that thisembodied the Respondents' position. In response to furtherquestions as to how the controversy might be settled, how-ever, Fox testified that at one point Phillips had responded,"Let me level with you, Bob," and had gone into a "longdiscussion" of the Area Agreement, with particular refer-ence to its provisions covering startingtime,display, andcommissions, which Fox had already indicated to be thethree features to which AlphaBetaparticularly objected.Following this, when Fox once again asked Phillips if hewas insistingthat AlphaBetacomply with the terms of theArea Agreement, Fox states Phillips replied "that he had nochoice," explaining that to allow AlphaBeta to deliverbread without complying with such conditions "would re-sult in unemployment".Phillipsinsiststhat at no time did he suggest that AlphaBetabecome bound to the Area Agreement. Phillips doesnot dispute the fact, however, that in largemeasure themeeting wastaken up with discussion of the Area Agree-ment itself,or that the discussions had encompassed thoseprovisions that AlphaBetafound particularly objectiona-ble, and that he had explained in some detail how suchprovisions had come into being, and how important theywere to the drivers. Phillips showed reluctance to concedethat Fox had asked if Respondent sought to have AlphaBeta become a party to the Area Agreement. When pressed,Phillips even denied that Fox had asked such a question,explaining, "I never asked him to nor did he, at any time askme, asnearly as I can recall, directly did I want to substituteour contract for 952's contract".Following the conclusion of this meeting, Fox telephonedPhillips and advised him that AlphaBeta was suspending itsdelivery of bakery products to the northern Californiastores.Upon this representation, Phillips agreed that thepickets would be removed, and this was done. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Period BeforeResumptionof theNorthernCaliforniaDeliveries and the PicketingFollowing the initial meeting of June 23 and the subse-quent cessationof deliveries, another meeting relating to thecontroversy was held on June 29. Fox and Phillips againwere the principal spokesmen. AlphaBeta'sdirector of la-bor relations, John Gibson, accompanied Fox to this meet-ing, and David Torres of Local 296 and Mike Mitchell ofLocal 432 joined Phillips. Gibson corroborates Fox's ver-sion of the events which transpired, but neither Torres norMitchell testified. In many respects, the meeting resembledthe one on June 23. Once again no discussion ensued con-cerningrelative cost packages for northern California deliv-erieswhether made pursuant to the Area Agreement or theLocal 952 agreement. Each side limited itself to generalassertionsthat the resumption of deliveries under the Local952 agreement would, or would not, be substandard, de-pending upon its respective point of view. According toFox, at the outset of the meeting he again represented thatAlphaBeta was seeking a meansof settling the dispute, andthat it had no quarrel with the economic package providedby the Area Agreement. Fox reiterated, however, that AlphaBetabelieved that the starting time limitation and the com-missionsand displayrequirementsof the Area Agreementwould lead toan inefficientoperation when applied tonorthern California deliveries originating at the La Habrabakery, and that these provisions were deemed unaccept-able.According to Fox, Phillips responded specifically tothis by stating that "there would be no deviation from the[area] agreement." Fox concedes, however, that Phillips sig-nified that a modification as to the display requirementwhich followedthe linesof the northern California captivebakeryagreementwould be acceptable. Copies of the Luckyand Safewayagreementswere produced for Fox's inspec-tion. After examining them Fox states that he asked Phillips,"Are you saying that to resolve this thing that Alpha Betahas to become a party to theseagreements?" Phillips re-sponded by saying, "I give you a choice. You can haveeither one."Phillips acknowledges that various provisions of the AreaAgreement, especially the three to which AlphaBeta wasobjecting, were discussed in some detail, and he concedesthat copies of the northern California captive bakery agree-mentswere produced for Fox's examination.He again de-nies,however, that he asked Fox to sign any agreement, orthat he insisted that AlphaBetahad no choice but to be-come a party to one of the northern California captivebakeryagreements.Phillips testified that atall times hisconduct was governed by the advice of his attorney in theJune 12 letter regarding the limitations which surround theright to protest substandard conditions by picketing. Whenasked about Fox'sassertionthat he had offered Alpha Betaits choiceof oneor the other of the captive bakery contracts,Phillips states he told Fox, "Bob, we have picketed you onthe basis that your operations are substandard in the North-ern California contract. I would not be in a position in myopinion, if you selected either of those provisions, I wouldnot be in the position to say that you are operating undersubstandard conditions, because you selectedone as againstthe other."The testimony of both Phillips and Fox makes it clearthat at neither meeting did Phillips claim, nor did Fox un-derstand, that Respondents sought to represent Local 952drivers based in southern California. The underlying pur-pose of this meeting was to explore possiblemeans of set-tling the controversy. One possible way was of course forAlpha Beta to be brought under the Area Agreement. ThusI have no doubt that Fox pressed Phillips to ascertain if thiswas what Respondents wanted. Whether or not Phillipsresponded in the apparently unequivocal manner whichFox attributes to him, it is clear from his own testimony thatdespite repeated assertions that the current Alpha Beta de-liverymethod was substandard Phillips offeredno sugges-tionwhatsoever as to how it might be brought up tostandard short of recognition, and that virtually the entiretime at each meeting was spent discussing Area Agreementprovisions.On July 6, the original charge in this proceeding was filed,and an amended charge was later filed on July 26. OnAugust 2, Respondents executed a settlementagreement inan attempt to resolve the allegations made in these charges.The settlement agreement, however, was not signed by theCharging Party and was not approved by the Regional Di-rector.Commencing on August 3, there began an exchange ofletters between counsel for Respondents and counsel for theCharging Party relating to these unfair labor practicecharges and to the dispute generally. These letterscontainsignificant statements regarding Alpha Beta's operation andthe positions of the parties.On August 3, counsel for Respondentssenta letter under-taking to reaffirm that the initial picketing had been solelyto protest substandard conditions. Counselsetsforth thatRespondents' willingness to executea settlement agreementdid not signify any abandonment of its right to make lawfulprotests in the future should there be a continuation ofdeliveries under substandard conditions. Counsel repre-sented that Respondents' own investigation had disclosedthe Alpha Beta drivers to be making deliveries to the north-ern California stores under "substantially substandard"conditions as compared to the prevailing area standards asdefined in the Area Agreement? Counsel went on to say,however, that if at any time Alpha Beta shouldpresentevidence that "the drivers are receiving comparable wagesand benefits to those which prevailed under thearea con-tract" there would be no further picketing, since the objectof Respondents "is to bring pressure to eliminate the com-petitive advantage which Alpha Beta would have over em-ployers under their contract by engaging in deliverypractices which are substandard."Counsel for the Charging Party responded by letter datedAugust 10. He represented that the statements in the August3 letter had been thoroughly reviewed by his client. Counselasserted that under the guise of "standards" picketing Re-3This"investigation"appears to refer solely to the personal computationsmade by Phillips shortly before seeking advice from his attorney as to thelegality of "area standards"picketing SALES DELIVERY DRIVERS, LOCAL 296467spondents could not require an employer to adopt "specific,areacontract employment conditions which would neces-sarily result in modification of the existing laboragreementbetween such employer and another labor organization."Respondents were charged with insisting on the three re-strictive contract conditions noted above and it was claimedthis sufficed to establish a violation of Section 8(b)(7)(A).Counsel claimed "standards" picketing to be permissibleonly when the picketed employer's total labor costs are infact lessthan those demanded by the prevailing area stan-dards. He challenged the adequacy of Respondents' investi-gation relating to comparativecosts assertingit to be theburden of a union claiming substandard conditions to es-tablish the employer's operation to be, in fact, substandard.Counsel represented, however, that Alpha Beta had con-ducted an investigation of comparative costs and was pre-pared to prove that AlphaBeta'snorthernCaliforniadelivery costs under the Local 952 contract actually exceed-ed those which would be required under the Area Agree-ment.On August 14, AlphaBetaagain commenced to deliverbakery products from La Habra to its northern Californiastores.This time deliveries were made to all of the northernCalifornia stores using five designated routes.On August 25, counsel for Respondents replied to theAugust 10 letter. He represented that, based on further in-vestigation which allegedly involved a detailed examinationof the Local 952 contract and personal observations byunion business agentsof AlphaBeta'sdelivery practicessince the northern California deliveries had resumed, Re-spondents had verified their original conclusion that "AlphaBeta'sdelivery practices [were] disgracefully substandardfor this area." Counsel recited the basis for the computa-tionswhich had led Respondents to this conclusion andstated that he had advised his client that Respondents mightlawfullyengage in"areastandards" picketing to protestdeliveries under such conditions.4Respondents adduced evidence at the hearing that shortly after thenorthern California deliveries had resumed one of its business agents hadobtained a route sheet from an Alpha Beta Local 952 driver which showedthe scheduled starting times for each driver from Los Angeles, and thenorthern California stores to which he was to be making deliveries Theseroute sheets showed the La Habra departures to be at 6 or 7 p in with thenorthern California deliveries to be made on the following day Each driverwas scheduled to deliver to five or six designated storesWendell Phillipsdirected that certain of his business agents make observations of the deliver-ies to the stores On August 14, a business agent observed an Alpha Betadriver deliver bakery products to one store at approximately 8 a.m He waiteduntilthe delivery had been completed, followed the truck to a food plantwhere it was loaded for the back haul, and again followed the driver to amotel at which he checked in for his rest period at approximately noon OnAugust 18, business agents again observed Alpha Beta drivers making deliv-eries to six Alpha Beta stores at various locations and at various times duringthe morning They subsequently followed these drivers to their back-haullocations, and after they were loaded there followed them to the motel whereeach driver checked in at or sometime after noon for his rest period OnSeptember 12, two union agents again observed deliveries of bakery productsby Alpha Beta drivers, this time noting times of deliveries at five Alpha Betastores during the course of the morning In one instance, a union agentfollowed the driver to his back-haul location but lost him before he haddriven to his motel It was the August 14 and 18 observations taking placeduring the first week of resumed deliveries that Respondents used to makethe computations that it charges verified that the deliveries were made undersubstandard conditions. Alpha Beta claims this initial week not to be repre-sentative of the mode of operation later achievedOn August 31, counsel for the Charging Party replied tothe August 25 letter. Counsel charged the computations setforth in that letter regarding comparative labor costs to bein error. Counsel went into some detail to point out thatamong other things the computations had been based solelyon observations made during an initial phase of the resumeddeliveries when the drivers were not following instructionsand the deliveries thus were not representative. Counselrepresented Alpha Beta had made its own computationsbased on its records which showed the deliveries under theLocal 952 contract to be more costly than would be the caseshould Alpha Beta meet the economic requirements of theArea Agreement. Counsel asserted that Alpha Beta was"ready and willing to adopt the economic standards of theBay Area contract; to pay all wages, fringes and other bene-fits required and to deliver bread under and pursuant tosuch agreement: so long as the three restrictive conditions,which are noncost items, are waived." Counsel insisted thatitwas only because of Respondents' apparent insistencethat these three restrictive conditions be adhered to that ithad embarked on its present more costly mode of breaddelivery to the northern California stores. Counsel statedspecifically, and unequivocally, that but for this it was pre-pared to undertake deliveries to the Milpitas distributioncenter and from there make subsequent store deliveries us-ing other drivers following requirements of the Area Agree-ment except for the restrictive conditions.Counselconcluded the letter by once again denying its present deliv-ery method to be in fact less costly, than would be deliveriesunder the Area Agreement, but asserting that should Re-spondent be able "to demonstrate on the basis of acceptablecost analysis thatthe total economic outlay for operationsunder the Local 952 agreement is in fact less than the economicoutlay provided in the Bay area agreements, you may be as-sured that our client will take whatever steps are necessary toinsure that the ultimate costs are identical."(Emphasis sup-plied.)The exchange of letters between counsel ended with thereply from Respondents' counsel dated September 6. Coun-sel repeated his earlier assertions that Respondents were notseeking representation rights for Alpha Beta drivers. Coun-sel stated that Respondents had noJurisdiction to representthe drivers presently making bread deliveries and that therewas "no effort being made to displace their existing repre-sentatives."Counsel completely rejected the cost figureswhich had been included in the August 31 letter, assertingthat if the drivers were making the amounts claimed "themileage involved would necessarily be too great to permitthem to make the round trip within the time alleged... .At no point did counsel suggest further exploration of theapparent discrepancies in the comparative cost conclusionsreached by each party. Nor did counsel make any referenceto Alpha Beta's offer to meet the existing economic stan-dards in the area if it could be shown by "acceptable costanalysis" that the operation as it was then being conductedwas in any way substandard.On September 7, Respondents once again commencedpicketing Alpha Beta's northern California stores. It usedpicket signs similar to those used before and the picketswere specifically instructed that Respondents were not seek-ing to represent the Alpha Beta drivers and were not seeking 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDa contract with Alpha Beta. This picketing continued untilSeptember 19 at which time the pickets were removed.D. Analysis of the Issues andConclusions1.The scope of the statutory proscriptionSection 8(b)(7) as a whole is aimed at proscribing picket-ing where it has a recognitional or organizational object.Section 8(b)(7)(A) treats with a situation where the picketedemployer is lawfully recognizing a bargaining agent. In theinstantcase,Respondents were picketing Alpha Beta, whichadmittedly had lawfully recognized Local 952 as the bar-gaining representative of certain of AlphaBeta's employees,and it is conceded that no question concerning representa-tion with respect to such employees could appropriately beraised. Respondents defend their conduct by claiming thatthe picketing did not have an unlawful recognitional object,but was undertaken solely to protest deliveries of bakeryproducts under conditions that did not measure up to thoseprevailing in the northern California area.Before considering the area standards doctrine, which isthe basis for Respondents' defense, or the factual circum-stances which the General Counsel alleges establish an un-lawful object, we must first treat with certain claims ofRespondents regarding the scope of Section 8(b)(7). Re-spondents correctly point out that the General Counsel hasnot established that Respondents sought to bargain on be-half of those truckdriver employees who were actually deliv-ering bakery products to Alpha Beta's northern Californiastores under the terms of the Local 952 contract. It is arguedthat this fact alone suffices to negate a claim of unlawfulrecognitionalobjectwithin themeaning of Section8(b)(7)(A). Respondents also assert that even should it befound that Respondents were picketing for the purpose ofrepresenting future employees to be based at the Milpitasdistribution center, or in some of the other northern Califor-nia counties, no violation can be found because the pro-scriptions of the section are limited to existing, and notfuture, employees.Section 8(b)(7) has not been given the narrow construc-tion for which Respondents argue. A recognitional objectmay be found even though the picketing union does notseek to substitute itself for the recognized bargaining repre-sentative. It has been held that where the recognitional de-mand, if granted, would result in changing the nature of theexisting bargaining relationship between the picketed em-ployer and a lawfully recognized labor organization a viola-tion may be found. InHoisting and Portable Engineers LocalUnion 101, affiliated with the International Union of Operat-ing Engineers, AFL-CIO (Sherwood Construction Company,Inc.),140 NLRB 1175, the picketing union sought to bar-gain for its members only. The Board held:Even if we were to assume this was Respondent's soleobject, we nevertheless hold that forcing or requiringan employer to recognize and bargain with a labororganization as the representative of his employees isan object within the scope of Section 8(b)(7),eventhough exclusive recognition for all employees in the ap-propriateunitis not also being sought.[Emphasis sup-plied.]InLocal 542 International Unionof OperatingEngineers,AFL-CIO (R.S. Noonan,Inc.),142 NLRB 1132, enfd. 331F.2d 99(C.A. 3, 1964)a union picketed to obtain recogni-tion for certain operating engineers.The employer had noengineers in its employ at the time of such picketing. TheBoard held picketing to compel bargaining for future orprospective employees,as well as those currently employed,to be proscribed by Section8(b)(7).Commenting on the scope of the section,theUnitedStates Court of Appeals for the District of Columbia inDallas Building and Construction Trades Council v. N. L. R. B.,396 F.2d 677 (C.A.D.C.,1968), stated:Moreover,theBoard'sdecision recognized that,while Section 8(b)(7) was primarily motivated by con-cern for the employees,it also reflects a solicitude forthe predicament of the employer caught between twolabor organizations,whether or not they are rivals. Inthe Board'swords:"Employers are entitled to the protection of Section8(b)(7)(A)against actions which tend to erode or evendestroy their right to operate,unimpeded by outsiders'threats and picketing,under the collective-bargainingterms lawfully negotiated with their employees'repre-sentatives."Accordingly to the extent that Respondents' defense restson its claims that Respondents were not seeking to representthe Local 952 drivers or that Alpha Beta had no bakerydrivers presently operating out of the Milpitas distributioncenter, they must be rejected.The general statutory proscription against recognitionalpicketing has one significant qualification. It is now wellestablished that in the absence of evidence disclosing a rec-ognitional object a union may picket where the labor costsof the picketed employer are below those established in thearea. This has become known as the area standards doc-trine, and picketing which conforms to its limitations islawful. The rationale of the doctrine is set forth in the fol-lowing:A labor union normally seeks to organize the unor-ganized and to negotiate collective-bargaining con-tractswith employers; but it also has a legitimateinterest apart from organization or recognition thatemployers meet prevailing pay scales and employeebenefits, for otherwise employers paying less than theprevailing wage scale would ultimately undermine thearea standards. . . .Hence, if a union pickets and says to an employer,"We only want you to pay the prevailing wage scale,but don't want to bargain with you or organize youremployees," and there is no independent evidence to SALES DELIVERY DRIVERS, LOCAL 296469controvert this statement of objective the Board cannotfind that the picketing has organization recognition orbargaining objectives.The question of objectives in every case is one of factand not of assumptions or presumptions. In the presentcase, there is no evidence apart from the demand thatRiggs met prevailing standards to support an inferencethat Respondent sought to bargain with Riggs.Ifwords have any meaning, then the foregoing evi-dence indicates that Respondent was not seeking tonegotiate with Riggs. Moreover, it did not have to neg-otiate to achieve its objective-establishment of stan-dard wage and working conditions. These had alreadybeen set in contracts with unionized employers. All thatRespondent had to do was furnish information as tothese standards to Riggs. This it did in its letter.'Itmust be noted that the doctrine recognizes that theusual and normal purpose of a union is to organize theunorganized and to negotiate collective-bargaining con-tracts, and that the statutory proscription is aimed at out-lawing picketing as a means of attaining such ends. The areastandards doctrine comes into play only when a union hasforsworn its normal role to pursue such ends, and has elect-ed only to protect that which it has already attained in thearea from unfair competitive advantage.6 When relying ona standards defense, the union goal must be shown as notto represent employees, but to protect the negotiated areastandards from the unfair competitive advantage that wouldcome to an employer whose labor cost package was lessthan those of employers subjected to the area contract stan-dards. Thus, failure to make any real effort to determine theeconomic costs of the picketed employer, or to ascertain5Local UnionNo 741, UnitedAssociationof Journeymen and Apprentices ofthe Plumbing and Pipe FillingIndustry of the UnitedStates and Canada,AFL-CIO (Keith Riggs Plumbing and Heating Contractor),137 NLRB 1125.6We may note further that the area standards defense was first urged uponthe Board in an 8(b)(4)(C) case,InternationalHod Carriers,Building andCommon Laborers'Unionof America, Local No 41, AFL-CIO (Calumet Con-tractors Association),herein referred to asCalumetIn its first decision inCalumet,reported in 130 NLRB 78, the Board rejected an area standardsdefense The Board reasoned that despite a "disclaimer of interest in recogni-tion or bargaining by Respondent,picketing for a change in the prevailingrates of pay and conditions of employment agreed upon between a certifiedbargaining agent and an employer constitutes an attempt to obtain condi-tions and concessions normally resulting from collective bargaining" How-ever,in a supplemental decision inCalumet,reported in 133 NLRB 512, theBoard reversed its earlier holding and for the first time established the lawfulcharacter of area standards picketing based on the rationale quoted abovefrom theKeith RiggscaseThe area standards concept was subsequentlyearned over to Sec 8(b)(7) in a Board decision entitledHouston Building andConstructionTrades Council(Claude Everett ConstructionCompany),136NLRB 321, and it has been followed ever since,where the issue has arisenin 8(b)(4)(C) and 8(b)(7) caseshow they compare with areastandards costs, would be in-consistentwithsuchgoal, and wouldsuggest that the picket-ing union's concern was inreality recognitional,and itsdisclaimerof that objecta pretext.Similarly in seeking toeliminate competitive advantagethe primaryconcern of apicketing union must center on the total economic costpackage,and not merely the form in which the benefits areto be given employeesof thepicketed employer.Thus, anapproach geared to equal benefits,particularlywhere thesemight include noncost items such as seniority or grievancemachinery,is anapproachinconsistent with a standardsgoal, and may also suggestthe true objectto be recogni-tional.8As theBoard saidinKeith Riggs,the issue in eachcase "is one of fact andnot ofassumptions and presump-tions."We mustcontinuallybear in mind that recognitionand area standards representdifferentgoals.Unions existfor organizational and recognitional purposes,and alwayshavean ultimate goal of representing all employees func-tioning in a particular industry.They do not lightlyforgo it,and pursuit of an ostensible area standards object must notbe viewed as aneasy way tocircumventthe statutory pro-scriptions against recognitional picketing.Thus, we mustalways carefullyscrutinize the circumstances surroundingalleged area standards picketing to determine if the unionin pursuing this course of action has accepted the requiredlimitations,and may reasonably be said to be seeking nomore than an equalization of competitive advantage ratherthan the attainment of a bargaining relationship.2.The claim that the area standards doctrine is notapplicable to 8(b)(7)(A) violationsThe Charging Party, not joined by the General Counselon this issue, asserts that as a matter of law the area stan-dards defense should never be applied to an 8(b)(7)(A) situ-ation. It is argued that should the picketed employer accedeto the area standards demands this "must impinge directlyupon the bargaining power of [the lawfully recognizedunion] and the bargaining relationship established" be-tween the employer and that union. Counsel states that inthe instant case, should Alpha Beta be forced to pay thesame labor costs as are required by Respondents under theArea Agreement, Local 952 will be left with little of sub-stance about which to bargain, and its power and ability toact as the lawful representative of the employees will beseriously weakened and impaired.Counsel undertakes to support his argument by referenceto Board and court decisions inCentralia Building and Con-struction Trades Council v. N.L.R.B.,155 NLRB 803, enfd.363 F.2d 699 (C.A.D.C., 1966);Dallas Building and Con-struction Trades Council v. N.L.R.B.,164 NLRB 938, enfd.396 F.2d 677 (C.A.D.C., 1968); andLane-Coos-Curry-Doug-las Counties Building and Construction Trades Council, AFL-7Local Joint Executive Board, Bartenders and CulinaryWorkers of LasVegas and Vicinity, et al (Holiday Inns ofAmerica, Inc),169 NLRB 683,SanFrancisco Joint Board International Ladies GarmentWorkers Union, AFL-CIO (Romay of California),171 NLRB 761,United Brotherhood of Carpentersand Joiners of America, Local 745, AFL-CIO (James W Glover, Ltd.),178NLRB 684,International Union of Operating Engineers, Local 4, AFL-CIO(Seward Construction Company Inc),193 NLRB 632sRetail Clerks International Association, Local Union No 899, AFL-CIO(State-Mart, Inc, d/b/a Giant Food),166 NLRB 818 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO v. N.L.R.B.,165 NLRB 538,enfd. 415 F.2d 656 (C.A.9, 1969).Centraliais an 8(b)(7)(C) case.A union picketed a nonun-ion employer seeking to have it execute a written settlementagreement binding the employer to pay the cost of the areaeconomic package.The union specifically disclaimed a rec-ognitional object.The Board and the court of appeals heldthe object to be unlawful stating,"Withsuch an agreementin effect,very little would be left in the field of collectivebargaining to a representative chosen by Pacific's employ-ees, and therefore the will and choice of employees whenand if exerted with respect to the bargaining agent would bethwarted and nullified."BothDallasandLaneare8(b)(7)(A)cases. In each abuilding trades council picketed to require an employer, oran association of employers,to execute an agreement thatwould foreclose the picketed employers from subcontract-ing work on construction projects to subcontractors whodid not have collective-bargaining agreements with labororganizations that were members of the building tradescouncil.The same employers,or associationmembers,themselves had collective-bargaining contracts with variouscraft unions which in turn were members of the buildingtrades council.These contracts,however,did not haveclauses limiting subcontracting.In both cases,the Boardand the courts found unlawful recognitional objects and aviolation of Section8(b)(7)(A).InDallas,the court stated:The Association has already bargained with severalof the local craft unions for the omission of subcon-tracting clauses from their agreements. Its membersshould be shielded from coercion on a second front byan organization with which they have no obligation tobargain. Because of the actual impact which the picket-ing and the Council's proposed agreement could haveon the general contractors and some of their employ-ees, the Council's disclaimer of intentions to seek rec-ognition is unavailing.sss:sCentralia,however does not mean that Section 8(b)(7)isviolated only when the picketing union seeks topreempt the entire scope of interest of a recognizedrepresentative of the employees. The thrust ofCentraliais that, so long as the union seeks a contract dealingwith a subject relating to the conditions of employmentof the general contractor's own employees, the picket-ing is recognitional within Section 8(b)(7).The Charging Party argues that the Board and the courtsin these cases took cognizance of the realistic effect of thepicketing upon the bargaining relationship existing betweenthe picketed employer and the lawfully recognized union.The Charging Party notes the labor organizations in thosecases were insisting upon the execution of written agree-ments, whereas in the instant case Respondents expresslydisclaimed such object. It is claimed, however, that this isnot a distinction that should control inasmuch as the de-mands of Respondents were for equality of economic out-lay, and this if granted would have no less effect upon thebargaining relationship with Local 952 than did the de-mands of the unions inCentralia,Dallas,andLane.Counselconcludes by asserting that"We submit that as a matter oflaw and policy,standards picketing is inherently contrary tothe maintenance of an unimpaired bargaining relationshipand necessarily presupposes the indirect substitution of theexisting bargaining representative by the picketing union sothat by definition,such picketing must be held to violate theconcepts underlying Section 8(b)(7)(A)."Itmust be conceded that in terms of consequences theCharging Party's contention has merit.If in fact AlphaBeta'soperations be substandard in relation to the AreaAgreement,this is so because the deliveries are being madepursuant to the terms of the Local 952 contract. If thedisclaimer of a recognitional object be deemed valid, AlphaBeta can only bring the operation up to standard by actionthat will vary the terms of the agreed-upon bargain withLocal 952,and of necessity this would"impinge directlyupon the bargaining power"of that organization. Counselconcedes that the Board to date has accepted the standardsdefense in a few 8(b)(7)(A) cases,but he argues that in noone of these has the issue been squarely posed or fullyconsidered?The Charging Party's argument is exceptionally well pre-sented,and does seem to draw support from language foundinCentralia,DallasandLane.I am satisfied,however, uponcareful consideration,that the contention cannot be sus-tained.To do so would in substantial measure destroy thefoundation upon which the well-established area standardsdoctrine rests and, in effect,revert to the rationale of thefirstCalumetcase.In the firstCalumetdecision, the Boardin rejecting an area standards defense altogether reasonedas follows:While, clearly, no express demand for recognition orbargaining was made, it is equally clear that one of theobjects of Respondent's picketing was to force DeJongand the Association to meet the "prevailing rate of payand conditions" for the area. It is well established thata union's picketing for prevailing rates of pay and con-ditions of employment constitutes an attempt to obtainconditions and concessions normally resulting fromcollective-bargaining, and constitutes an attempt bythe union to force itself on employees as their bargain-ing agent. Respondent's disclaimer of interest in thebargaining unit, indeed its affirmative statement that itwould never bargain in such a unit, is, therefore, in thecircumstances here present, an inadequate defense; fordespite Respondent's disclaimer, the picketing neces-sarily had as its ultimate end the substitution of Re-spondent for the Christian Labor Association, thecertified bargaining agent.109Hoffmanv Genera! Truck Drivers,Local 980,58 LRRM 2499;Steamfit.ters Local Union No 614, United Association of Journeymen and Apprenticesof thePlumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO (Trumbo Welding and Fabricating Company),199 NLRB No 158i0 130 NLRB 78, 81 SALES DELIVERY DRIVERS,LOCAL 296Essentially the Charging Party's argument in the instantcase follows the same rationale. While this may not be anunreasonable approach, it is not the one which prevailedwhenCalumetcame before the Board a second time." Itwas then that the area standards doctrine was first an-nounced and it has been followed ever since by the Boardbased on the underlying rationale in the excerpts quotedfrom theKeith Riggscase in the preceding section.I view the basic rationale for the doctrine to rest upon theproposition that a union which renounces the normal recog-nitional object can protect standards it has attained in thearea by picketing employers who may be gaining a competi-tive advantage from having lower labor costs than the areastandards require.Whenever such picketing forces the em-ployer to meet the area standards, a change takes place inthe existing relationship between such employer and hisemployees. In the firstCalumetcase the Board held the factof this change to constitute bargaining, and the picketingthus to be unlawful. In establishing the area standards doc-trine, the Board in the secondCalumetcase and its succes-sors rejected this approach and, in effect, determined thatpicketing which brought about bargaining in this limitedmanner was lawful under the statute. If, in fact, the opera-tions of a picketed employer be truly substandard, the needto protect existing area standards is equally great whetheror not the picketed employer has a contract with anotherunion. InDallasandLanethe Board and courts speak ofdisturbing existing bargaining relationships, but we notethat the picketed union had made express demands that thepicketed employers sign agreements. I view these cases asstanding for the position that when a union demands anagreement the result of which will be to disturb an existingrelationship the picketing is deemed recognitional and un-lawful. This does not mean that, absent any evidence of ademand for recognition or bargaining, the fact of a disturb-ance in the relationship standing by itself will suffice torender the picketing unlawful. In the instant case, there wasan express disclaimer of a recognitional object. The validityof this disclaimer will be considered below, but, assumingit to be valid, the mere fact that successful pursuit of an areastandards object would have had the effect of "impingingdirectly" on the bargaining power of Local 952 does notsuffice to establish as a matter of law a violation of Section8(b)(7)(A). Accordingly, I rej°ct the Charging Party's con-tention to that effect.3.The object of the picketingHaving determined the scope of Section 8(b)(7)(A) to bebroader than merely encompassing a demand to representemployees presently performing the work, and having de-termined that picketing in the face of a lawful collective-bargaining relationship does not preclude an area standardsdefense as a matter of law, we must next consider the cir-cumstances leading up to, and surrounding, the picketing todetermine if the ostensible announced area standards de-fense falls within the parameter of the doctrine, or whether,471as the General Counsel and the Charging Partyclaim, thedefense isa pretext advanced to cover up an underlyingunlawful recognitional object.Respondents are 3 of the 13 locals that collectively repre-sent employees who, under the coverage of the Area Agree-ment, make over 95 percent of the bakery product deliveriesin northern California. 12 The bargaining relationship is bothlong established and comprehensive from anarea stand-point.Wendell Phillips, as chairman of the Joint UnionNegotiating Committee, has for many years played the mostimportant role for the northern California locals in bothnegotiationand enforcement of the Area Agreement. It canscarcely be questioned that Phillips personally, togetherwith officials of each of the locals, takes great pride in thecoverage and benefits to be found in itsterms. It is a fairassumption that Phillips and the locals have an overridingdesire to see nothing happen that would limit the scope orlessen thebenefits that the Area Agreement provides, andthat any proposed or actual delivery of bakery products innorthern California not taking place under theexisting con-tract umbrella would be viewed with disfavor. As Phillipstestified, "If I could legally do it, I'd be doing my damnedestto apply every term and condition of that Agreement toAlphaBeta."Phillips learned of AlphaBeta'splans fornorthern California deliveries considerably before theystarted, and he must have learned from the Local 296 repre-sentatives following the October 1971 meeting with AlphaBetathat while AlphaBetawas not objecting to most of theArea Agreement terms it was posing serious objections tothe three restrictive clauses which havebeen discussedabove. Apparently, Phillips concluded that anyagreementwithout theseclauseswould be unacceptable to the north-ern California locals and cast about for an alternative ap-proach to the problem which AlphaBeta'spositionraised.This led to picketing ostensibly for area standards, and it isthis approach which we must now examine toascertain if,inmaking it, Phillips altogether abandoned any recogni-tional object and observed the limitations which the areastandards doctrine imposes, or whether circumstances existwhich suggest that he was only using the area standardsapproach as a pretext to further a.i ultimate bargainingobject.Area standards picketing can only be justified where, infact, the picketed employer's mode of operation can beshown to be substandard in comparison with the negotiatedarea standards. This necessarilymeansthat there must havebeen an investigation and an evaluation of comparativestandards carried out with as great a degree of thoroughnessas the circumstances will permit.In the instantcase,we see Phillips embarking upon hisinitial areastandards picketing with at best a most cursorysort of investigation. Phillips had not evenmade a personalexamination and evaluation of the Local 952contract as awhole, but merely had learned in a telephone conversationof its provisions regarding mileage rates and nondrivingtime rates.Using this information, he had made hasty calcu-lations of the probable mileage and times that would be12Respondents are the only 3 locals of the 13 which would have jurisdic-tion over bakery drivers based in northern California counties in which133 NLRB 512Alpha Beta presently has stores. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in the deliveries. He had not consulted Alpha Betaor any other source for purposes of establishing with anydegree of precision the full dimensions of the projectedoperation but had jumped to the conclusion from his ownsketchy investigation alone that once deliveries commencedthey would necessarily be substandard. Phillips consultedwith his attorney about the area standards doctrine and itslimitations, and was advised of the need expressly to dis-claim a recognitional object and generally to act in a man-ner not inconsistent with such disclaimer. Phillips does notrepresent, however, that the adequacy of his investigationinto the standards themselves was discussed with his attor-ney and, apparently, the advice which he receivedwas givenon the premise that the investigation which he had conduct-ed was sufficient.Ideem Phillips' initial investigation into the comparativecosts issue to have been wholly inadequate. From the outset,Phillips' approach to the problem showed little concern forthe realities of comparative costs. An accurate evaluation ofcomparative economic costs of any employer's operation interms of complex and comprehensive bargaining agree-ments is a difficult task. In a situation like that before us,where comparisons involve both mileage and hourly rates,a definitive comparison becomes especially difficult. Evi-dence in the form of exhibits and testimony in this proceed-ing itself discloses the existence of variables and matters ofinterpretation which make for differences in results evenafter the most exhaustive investigation possible. This is acircumstance that cannot have eluded one so experienced asPhillips. Thus, his failure to probe the matter initially withany greater degree of thoroughness than has been shownbefore embarking upon a course of alleged area standardspicketing suggests that his interest did not lie in the area ofcomparative costs but elsewhere. I deem it a fair inferencethat Phillips' basic aim at the outset was to bring Alpha Betawithin the northern California contract coverage, and thataware that a direct approach might encounter legal obsta-cles he embraced an ostensible area standards approach inthe hope that it might circumvent such obstacles and putsufficient pressure on Alpha Beta to further his ultimatebargaining aim.The June 23 and June 29 meetings were called for the solepurpose of exploring the reasons for the picketing, and seek-ing a means to stop it. At these meetings, Phillips insistedthe picketing object to be solely to protest substandard de-livenes. However, the events that transpired at both meet-ings, as opposed to these self-serving assertions, do little tosuggest that the existence of substandard conditions hadreplaced Phillips' underlying concern with establishing abargaining relationship.I find the mutually corroborative testimony of Fox andhis associates at each meeting to be reasonable, and, if it isto be credited in all its aspects without qualification, itcompels the conclusion that at these meetings Phillips madeunequivocal bargaining demands and demonstrated an un-yielding attitude on the three restrictive clauses to whichAlpha Beta was objecting. Phillips denies making any suchoutright bargaining demands, however, and insists that atall times he remained on the legal tightrope prescribed byhis attorney in the June 12 letter. Examination of Phillips'testimony, however, indicates that despite his claims to thecontrary Phillips' approach was more nearly consonant withthe bargaining object than with that which he was ostensiblyasserting.At both meetings, Phillips undertakes to supporthis areastandards claim with no more than the sketchy comparativecosts investigation which I have already found to be inade-quate.While Fox made repeatedassertionsthatAlphaBeta'sdeliveries were not being made under substandardconditions, Phillips offered no specifics calculated to refutethis nor did he make any suggestions as to how the substan-dard conditions, assuming they existed, might be remedied.Phillips admitted that discussions at both meetings revolvedprincipally around the contract provisions, including espe-cially the three restrictive provisions to which Alpha Betaobjected. He acknowledges that copies of the northern Cali-fornia captive bakery agreements were produced and theirprovisions fully discussed. These meetings took place toseeka meansto remove pickets. Phillips purported to insistthat his only purpose was to protest substandard deliveries.The purpose could be achieved if AlphaBetawould agreetomeet the standards. It could not do sounlessRespon-dents could show by facts and figures wherein theexistingoperation actually was substandard. This aspect however,was completely ignored. Holding a true area standards pur-pose, there was not only no reason to discuss contract provi-sionsbut, on the contrary, reason to avoid such discussionparticularly where it involved noncost items. By failing toadvance specific comparative cost data and by fully discuss-ing contract terms, it would appear that Phillips was stillfollowing the course which led him to initiate the picketing.The events at these meetings point even more directly to aconclusion that Phillips' underlying interests continued tobe to seeksomemeans to bring Alpha Beta within thecoverage of the Area Agreement, and that he was continu-ing touse anarea standards approachas a meansof givinghis conduct a lawful cloak, and I so find.The exchange of letters between counsel which led up tothe resumption of the picketing presents a further attemptto define the object. An examination of these lettersfails toshow a reversal of the course which Respondents had beenpursuing. On the contrary, I am of the opinion that theletters reinforce my earlier conclusions as to the real objectand serve to make it clear that the resumption of the picket-ing on September 7 was for the same unlawful bargainingpurpose. The disclaimers in the letters are strongly voicedand are put in language appropriate for the purpose. Theycannot be divorced, however, from what had already oc-curred and, considered in conjunction with other aspects ofthe letter exchange, they do not suffice to establish a lawfulobject.Counsel for the Charging Party made it clearin his lettersthat AlphaBetadid not desire nor intend to operate on asubstandard basis, that AlphaBetabelieved the Local 952operation to subject it to costs which equalled if not exceed-ed those that would be required by the Area Agreement,that Alpha Beta sought to have Respondents furnish it withan economic analysis showing the manner in which theoperation was substandard, that AlphaBetawas preparedto supply Respondents with any facts needed to make thenecessary calculations, and finally that, if on the basis of anacceptable cost analysis it could be demonstrated that the SALES DELIVERYDRIVERS,LOCAL 296economic outlay of Alpha Beta under the Local 952 con-tract was less than the Area Agreement demanded, AplhaBeta "would take whatever steps are necessary to insure thatthe ultimate costs are identical."The letters from counsel for Respondents fail to meet thebasicissuesthe Charging Party poses. Respondents contin-ue to rely solely on generalized assertions relating to coststo support their claim that the deliveries remained "dis-gracefully substandard." Respondents still place credenceexclusively on the totally inadequate initial investigation byPhillips alone, buttressed only by the scarcely more ade-quate supplemental investigation which included tailing afew trucks. Respondents completely ignored Alpha Beta'sexpressed willingness to give access to records that couldlead to a comprehensive and definitive cost analysis. Thiseven suggests that Respondents may have feared that resultsof such analysis might destroy an excuse for further picket-ing.More significant, however, is Respondents' failure torespond to Alpha Beta's offer to meet the standards shouldan analysis reveal the operation to be substandard. It isdifficult to conceive how Respondents can continue to urgean area standards defense while ignoring such an offer.Disparity in comparative costs is the very foundation uponwhich an area standards defense rests. In the more usualsituation computation of these costs is relatively simple. Thecomprehensive collective-bargaining contracts render thesituation more complex here, but it remains the duty of theunion relying on an area standards defense to support itsbelief in the substandard character of an employer's opera-tion by coming forward with credible evidence that this isin fact true. Here the picketed employer not only challengedthe claim that its operation was substandard, but it offeredfull cooperation in supplying relevant data to prove it, andfinally offered to meet area standards if its operation couldbe shown to be substandard. Under such circumstances, forRespondents to disregard such opportunities and to contin-ue to claim an area standards object, relying only on its owninadequate cost analyses, compels an inference that mainte-nance of standards was not its object at all. For reasons setforth above, I find that from the outset Respondents wereseeking to bring Alpha Beta within the coverage of the AreaAgreement and that initial picketing as well as the resump-tion of picketing on September 7 was undertaken to achievethat purpose.As we have seen, neither before the initial nor the re-sumed picketing did Respondents endeavor to verify theircomparative cost estimates by resort to Alpha Beta's re-cords. Respondents subpenaed such cost data at the hear-ing. Alpha Beta, although claiming such information not tobe relevant at this point in the proceeding, supplied Respon-dents with voluminous data pertaining to its delivery costsunder the Local 952 contract. This material served as thebasis for exhibits prepared by both Respondents and theCharging Party which purport to set forth a comprehensiveanalysis of comparative costs. The Charging Party claimsthis exhibit to establish beyond any doubt that Alpha Beta'sactual delivery costs under the Local 952 agreement exceed-ed any costs to which it might have been subjected underthe Area Agreement. Respondents, on the other hand, as-sert that its analysis of the data as embodied in the exhibitshows the Local 952 delivery costs to have been lower than473those which would have been required by the Area Agree-ment.Respondents submit this as support for a continuingclaim of an area standards object. The Charging Party chal-lenges the accuracy of Respondents' analysis of the costdata, claiming that the total hours that Respondents used inmaking their computations do not accurately reflect the truesituation, and that the conclusions reached are distorted ina manner which favors Respondents' contention.A cursory examination of the cost data submitted by eachparty suggests that the Charging Party may be correct in itsanalysis, and that Respondents' figures may be inaccuratein certain respects. A comprehensive analysis and definitiveresolution of these opposing positions, however,isnot re-quired,sinceIdeem it unnecessary to rely on comparativecost data not obtained by Respondents until after the hear-ing opened. The General Counsel argues that calculationsbased on data not secured by Respondents until the time ofthe hearing "can serve neither to justify nor condemn pastconduct for an alleged area standards object."Iagree. Ihave hereto found that Respondents initiated the picketingon June 23 and resumed it on September 7, in circumstancesindicating little or no concern with comparative cost stan-dards, but which support an inference that Respondents'true object was to establish a bargaining relationship withAlphaBeta.Even if an evaluation of the data supplied atthe hearing should show the deliveries under the Local 952contract to have been made under substandard conditions,itwould not suffice tojustify past conduct in which Respon-dents had revealed its real object to be something else. Theissue beforeme isRespondents' motivation at the time thepicketing took place. I have found that Respondents com-menced the picketing following a casual and inadequateinvestigation of the comparative costs, and that Respon-dents resumed the picketing without giving sufficient con-sideration to Alpha Beta's offer to meet the existing areacost standards following a definitive cost analysis. I havefurther found that these facts considered in conjunctionwith surrounding circumstances support an inference thatRespondents were picketing for an unlawful recognitionalobject. Respondents cannot later be heard to justify theirpicketing by making use of data which they chose to ignorein the first place. Accordingly, I find comparative cost datanot obtained until the hearing opened to be irrelevant indetermining the issue of unlawful object.13In summary, and for reasons set forth above, I find Re-spondents' initial investigation of comparative costs to havebeen sketchy and inadequate, the subsequent settlementdiscussions to have only emphasized concern for contractcoverage rather than compliance with area standards, andthe resumption of picketing to have taken place in the faceof an inadequate cost analysis and in spite of Alpha Beta'soffer to meet existing cost standards. I further find thesecircumstances to support an inference that, despite Respon-dents ostensible announced area standards object and its13Respondents also assert that at all times during the course of this contro-versy they acted in a good-faith belief that Alpha Beta's deliveries wereactually substandard Even if we assume this to be true, I am of the opinionthat good faith alone is not sufficient to justify picketing for area standardswhen it has not been accompanied by reasonable efforts to ascertain whatthe standards actually are 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisclaimer of a recognitional object, the true object of thepicketing was to bring the northern California bakery deliv-eriesunder the coverage of the Area Agreement. Picketingfor such a proscribed object is conduct violative of Section8(b)(7)(A), and I so find.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(b)(7)(A), Ishall recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Alpha Beta Acme Markets, Inc., is an employer en-gaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.Respondent Locals 296, 432, and 484 are each of themlabor organizations within the meaning of Section 2(5) ofthe Act.3.Respondents, and each of them, by picketing the retailstores and the distribution center of Alpha Beta in northernCalifornia, with an object of forcing or requiring Alpha Betato recognize or bargain collectively with Respondents andother locals which are parties to the Northern CaliforniaArea Agreement at times when Respondents were not certi-fied as such representative and Alpha Beta had lawfullyrecognized another labor organization in accordance withthe Act and a question concerning representation could notappropriately be raised under Section 9(c) of the Act, en-gaged in unfair labor practices affecting commerce withinthe meaning of Section8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, I hereby issuethe following recommended:ORDER14Respondents, Locals 296, 432 and 484, and each of them,their respective officers, agents, successors and assigns,shall:1.Cease and desist from:(a)Picketing, causing to be picketed, or threatening topicket any retail store or distribution center of Alpha BetaAcme Markets, Inc., located in northern California, wherean object thereof is forcing or requiring Alpha Beta to rec-ognize or bargain with Respondents as the collective-bar-gaining representative of its employees, when Alpha Betahas lawfully recognized Local 952, or any labor organiza-tion other than Respondents, and a question concerningrepresentation of said employees may not appropriately beraised under Section 9(c) of the Act,unlessRespondents arethen currently certified as the collective-bargaining repre-sentativesof the employees of Alpha Beta.2.Take the following affirmative action which is neces-sary to effectuate the purposes of the Act:(a)Post at the respective business offices and the meetinghalls of each Respondent copies of the attached noticemarked "Appendix." 15 Copies of the notice on forms pro-vided by the Regional Director for Region 20, after beingduly signed by an authorized representative of each Re-spondent local shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by anyother material.(b)Forthwith mail to the aforesaid Regional Director forRegion 20 signed copies of the notices for posting by AlphaBeta,if it so chooses, in places where notices to its employ-ees arecustomarily posted.(c)Notify the Regional Director for Region 20, in wnt-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.14 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes15 In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under conditions prohibited by Section8(b)(7)(A) of the National Labor Relations Act, asamended, picket, cause to be picketed, or threaten topicket Alpha Beta Acme Markets, Inc., at any of itsnorthern California stores or distribution centers wherean object thereof is to force or require Alpha Beta torecognize or bargain with us as the representative of itsemployees.SALESDELIVERYDRIVERS,WAREHOUSEMEN AND HELPERSLOCAL 296 OF SANTA CLARAAND SANBENITOCOUNTIES,CALIFORNIA,BAKERYWAGONDRIVERS AND SALESMEN LOCAL432 OF ALAMEDA AND CONTRACOSTA COUNTIES, CALIFORNIA,BAKERY WAGONDRIVERS ANDSALESMEN LOCAL 484(Labor Organization) SALES DELIVERYDRIVERS,LOCAL 296475DatedByThisnotice must remain posted for 60 consecutive days(Representative)(Title)from the date of posting and must not be altered, defacedor coveredby any othermaterial.Any questionsconcerningthis notice or compliancewith itsprovisions may be direct-Thisisan official notice and must not be defacedbyed tothe Board'sOffice,13018 FederalBuilding, Box 360anyone.47, 450 Golden Gate Avenue,San Francisco,California94102, Telephone 415-556-0335.